People v Parker (2018 NY Slip Op 02812)





People v Parker


2018 NY Slip Op 02812


Decided on April 25, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2014-00017
 (Ind. No. 89/12)

[*1]The People of the State of New York, respondent,
vQuahsym Parker, appellant.


Steven A. Feldman, Uniondale, NY (Arza Feldman of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the County Court, Dutchess County (Stephen L. Greller, J.), imposed December 4, 2013, upon his conviction of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, the resentence being a determinate term of imprisonment of five years to be followed by a period of postrelease supervision of five years.
ORDERED that the resentence is affirmed.
The defendant contends that the County Court failed to make the requisite inquiry and assign him new counsel when he made complaints about his assigned counsel at a resentencing proceeding. However, the defendant's conclusory and generalized complaints did not suggest the serious possibility of a genuine conflict of interest or other impediment to the defendant's representation by assigned counsel (see People v Porto, 16 NY3d 93, 99-100; People v Ward, 121 AD3d 1026, 1027). Thus, the court was not obligated to inquire further (see People v Porto, 16 NY3d at 100-101; People v Ward, 121 AD3d at 1027).
BALKIN, J.P., AUSTIN, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court